l
    .
    .
                    Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 1 of 13
                                                                                  ._lkr~ NOV 13 2020
                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF ARKANSAMMES ~RMACK, CLERK
                                           CENTRAL DMSION       By:        DEP CLE



         STAN HASTINGS, individually and on                     Case No.: 4:20-cv-01345-BSM
         behalf of other similarly situated.
                                                                CLASS ACTION COMPLAINT
                        Plaintiff,                              FOR DAMAGES, STATUTORY
         v.                                                     DAMAGES, AND REQUEST FOR
                                                                INJUNCTIVE RELIEF
         GERBER LIFE INSURANCE
         COMPANY and JOHN DOE                                   JURY TRIAL DEMANDED
         CORPORATION d/b/a AMERICAN
         BENEFITS

                         Defendants.


                                             Preliminary Statement

               1.       As the Supreme Court recently explained, "Americans passionately disagree

        about many things. But they are largely united in their disdain for robocalls. The Federal

        Government receives a staggering number of complaints about robocalls-3. 7 million

        complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

        30 years, the people's representatives in Congress have been fighting back. As relevant here, the

        Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

        to cell phones and home phones." Ba" v. Am. Ass'n ofPolitical Consultants, No. 19-631, 2020

        U.S. LEXIS 3544, at *5 (July 6, 2020).

               2.       Plaintiff Stan Hastings brings this action under the TCPA alleging that

        Defendants Gerber Life Insurance Company ("Gerber Life"), commissioned automated

        telemarketing calls for purposes of promoting their goods and services without his prior express

        written consent. On the pre-recorded calls received by Mr. Hastings, there was no actual entity

        identified by the caller. As such, he believes that Gerber Life physically dialed the calls. Indeed,


                                                         This   case assigned to District Judga _Miller
                                                                                                 _ _ __
                                                                                Deere
                                                        - tnd to Magistrate JudgGY1=----------
             Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 2 of 13



Gerber Life stated as much to him. However, to the extent that "American Benefits" is actually a

third party company that failed to identify itself, the Plaintiff has alternatively alleged that the

calls were physically dialed by the John Doe Corporation, a telemarketing vendor hired by

Gerber Life.

        3.       The calls were also sent to individuals that were listed on the National Do Not

Call Registry.

       4.        Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other

persons who received similar calls.

        5.       A class action is the best means of obtaining redress for the Defendants' illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                 Parties

       6.        Plaintiff, Stan Hastings, resides in this District.

       7.        Defendants Gerber Life Insurance Company is a foreign corporation

headquartered in New York that does business in this District and is registered in this District.

       8. Defendants John Doe Corporation was hired by Gerber Life and made telemarketing

calls to putative class members, including the Plaintiff.


                                         Jurisdiction & Venue

       9.        The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. A"ow Financial Services, LLC, 132 S. Ct. 740 (2012).

       10.       The Court has personal jurisdiction over the Defendants because they engaged in

telemarketing conduct into this District.



                                                   -2-
          Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 3 of 13




        11.    Venue is proper under 28 U.S.C. § 139l(b)(l) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the automated calls were

made into this District.


                                      TCPA Background

        12.    The TCPA makes it unlawful "to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a ... cellular telephone service." See 47 U.S.C. § 227(b)(l)(A)(iii). The

TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

§ 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

        13.    According to findings by the Federal Communication Commission ("FCC"), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       14.     The FCC also recognized that "wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used." In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Red. 14014, 14115, 165 (2003).

       15.     While "prior express consent" is required for all automated and prerecorded calls,

in 2013, the FCC required "prior express written consent" for all such telemarketing calls to

wireless numbers and residential lines. Specifically, it ordered that:




                                                -3-
          Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 4 of 13



       [A] consumer's written consent to receive telemarketing robocalls must be signed
       and be sufficient to show that the consumer: (1) received "clear and conspicuous
       disclosure" of the consequences of providing the requested consent, i.e., that the
       consumer will receive future calls that deliver prerecorded messages by or on
       behalf of a specific seller; and (2) having received this information, agrees
       unambiguously to receive such calls at a telephone number the consumer
       designates.[] In addition, the written agreement must be obtained "without
       requiring, directly or indirectly, that the agreement be executed as a condition of
       purchasing any good or service.[]"

In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Red. 1830, 1844 (2012) (footnotes omitted).

       16.      "Telemarketing" is defined as ''the initiation of a telephone call or message for

the purpose of encouraging the purchase or rental of, or investment in, property, goods, or

services, which is transmitted to any person." 47 C.F.R. § 64.1200(f)(12).

       17.      The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       18.      A listing on the Registry "must be honored indefinitely, or until the registration

is cancelled by the consumer or the telephone number is removed by the database administrator."

Id.

       19.      The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or "on whose behalf' such calls are made. 4 7

U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).



                                       Factual Allegations

       20.     Gerber Life offers life insurance services.




                                                 -4-
          Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 5 of 13




        21.      To sell these services, Gerber Life relies on telemarketing.

        22.      Gerber Life has its own telemarketing employees. See

https://www.glassdoor.com/Job/gerber-life-insurance-jobs-SRCH KO0.21.htm (Last Visited

November 7, 2020).

        23.      Also, Gerber Life hired third parties, such as John Doe Corporation to conduct

telemarketing.

        24.      While such automated technology may save time and money for Gerber Life's

telemarketing efforts, it violates the privacy rights of the Plaintiff and putative class.


Calls to The Plaintiff Hastings


       25.       Plaintiff Hastings is a "person" as defmed by 47 U.S.C. § 153(39).

       26.       Mr. Hastings' telephone number, (501) 680-XXXX, is registered to a cellular

telephone service.

       27.       Mr. Hastings' telephone number has been on the National Do Not Call Registry

since 2005.

       28.       This number is not used for commercial purposes.

       29.       Mr. Hastings uses the number for personal calls.

       30.       Mr. Hastings received multiple pre-recorded calls from Defendants.

       31.       The pre-recorded message stated that the caller was "American Benefits".

       32.       However, there is no such company.

       33.       Instead, a series of pre-recorded messages advertised life insurance products.

       34.       The calls came on multiple dates, including May 11, May 18 and May 22, 2020.

       35.       Finally, to identify the calling party, Mr. Hastings engaged the telemarketer on

May 22, 2020.


                                                 -5-
           Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 6 of 13




         36.    During the call, Mr. Hastings was transferred to "Chris" who mentioned Gerber

Life Insurance. Chris then disconnected the call and called back from 1-325-400-4917. "Chris"

then connected Mr. Hastings to "Elena" at "Gerber Life Insurance Company".

         37.    "Elena" stated that she was in Fremont, MI.

         38.    Gerber Life Insurance Company has an office in Fremont, MI.

         39.    "Elena" indicated that he had been a licensed insurance agent with Gerber for 16

years.

         40.    "Elena" further advertised Gerber Life's goods and services.

         41.    "Elena" also informed Mr. Hastings that he could learn more about the calling

company by going to "gerberlife.com".

         42.    Mr. Hastings then wrote directly to Gerber Life to complain about the contacts.

         43.    Gerber Life responded indicating that they make outbound calls.

         44.    Gerber Life also responded that if the plaintiff had "filled out any information

online or with a survey, we could have gotten your number from there".

         45.    The Plaintiff did not fill out any surveys or information online related to Gerber

Life.

         46.    The May 22, 2020 call was made from (501) 588-0069.

         47.    The call invaded Plaintiff's privacy and intruded upon his right to seclusion.

         48.    Plaintiff did not consent to receive Defendants' calls prior to the receipt of the

unsolicited conduct.

                  Gerber Life's Liability for John Doe's Actions, if they exist.

         49. For more than twenty years, the FCC has explained that its ''rules generally establish

that the party on whose behalf a solicitation is made bears ultimate responsibility for any




                                                -6-
          Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 7 of 13




violations." In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Red 12391, 12397 (113) (1995).

       50. In its January 4, 2008 ruling, the FCC likewise held that a company on whose behalf

a telephone call is made bears the responsibility for any violations. Id (specifically recognizing

"on behalf of' liability in the context of an autodialed or prerecorded message call sent to a

consumer by a third party on another entity's behalf under 47 U.S.C. § 227(b)).

       51. In fact, the Federal Communication Commission has instructed that sellers such as

Gerber Life may not avoid liability by outsourcing telemarketing to third parties:

       [A ]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the
       telemarketer that physically places the call would make enforcement in many
       cases substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately in order
       to obtain effective relief. As the FTC noted, because "[s]ellers may have
       thousands of 'independent' marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy."

May 2013 FCC Ruling, 28 FCC Red at 6588 (137) (internal citations omitted).

       52. As an initial matter, when Mr. Hastings contacted Gerber Life, it indicated that they

made calls.

       53. It further stated that they may have received his number for the call through a survey

or submission online.

       54. However, to the extent that "American Benefits" is a third party company, Gerber

Life hired John Doe Corporation to generate new customers through telemarketing.




                                               -7-
          Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 8 of 13




        55. Gerber Life accepted the benefits of John Doe Corporation's illegal telemarketing by

accepting customers from John Doe Corporation despite the fact that those leads were generated

through illegal telemarketing.

        56. Gerber Life had absolute control over whether, and under what circumstances, it

would accept a customer.

        57. Gerber Life determined the parameters and qualifications for customers that John Doe

made telemarketing calls to.

        58. First, Gerber Life restricted the geographic regions that John Doe called.

        59. Second, Gerber Life failed to restrict John Doe Corporation from generating

customers using pre-recorded messages.

        60. Third, Gerber Life granted John Doe Corporation proprietary access to their systems

to allow the information about called parties to be transferred to the Gerber Life telemarketers

who are attempting to complete a sale.

        61. Finally, the May 2013 FCC Ruling states that called parties may obtain "evidence of

these kinds of relationships ... through discovery, if they are not independently privy to such

information." Id at 6592-593     (,r 46).   Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer "should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller's authorized agent." Id at 6593     (,r 46).
                                       Class Action Allegations

       62. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of classes of all other persons or entities similarly situated

throughout the United States.




                                                   -8-
         Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 9 of 13




       63. The Classes of persons Plaintiff proposes to represent is tentatively defined as:

               Robocall Class: All persons within the United States to whom: (a)
               Defendants and/or a third party acting on their behalf, made one or more
               non-emergency telephone calls; (b) to their cellular telephone number; (c)
               using an artificial or prerecorded voice; and (d) at any time in the period
               that begins four years before the date of the filing of this Complaint to
               trial.

               National Do Not Call Registry Class: All persons in the United States (1)
               whose telephone numbers were on the National Do Not Call Registry for
               at least 31 days (2) but who received more than one telephone solicitation
               telemarketing call (3) from or on behalf of Defendants (4) with a 12-month
               period, (5) from four years prior the filing of the Complaint.

       64. Excluded from the Classes are counsel, the Defendants, and any entities in which the

Defendants have a controlling interest, the Defendants' agents and employees, any judge to

whom this action is assigned, and any member of such judge's staff and immediate family.

       65. The Classes as defined above are identifiable through phone records and phone

number databases.

       66. The potential members of the Classes are at least in the hundreds. Individual joinder

of these persons is impracticable.

       67. The Plaintiff Hastings is a member of the Classes.

       68. There are questions of law and fact common to Plaintiff and to the proposed Classes,

including but not limited to the following:

               a. Whether Defendants violated the TCPA by using automated calls to contact

putative class members cellular telephones;

               b. Whether Defendants placed calls without obtaining the recipients' prior

express consent for the call;

               c. Whether Defendants systematically made multiple telephone calls to members

of the National Do Not Call Registry Class; and



                                               -9-
           Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 10 of 13




                 d. Whether the Plaintiff and the class members are entitled to statutory damages

because of Defendants' actions.

          69. The Plaintiff's claims are typical of the claims of class members.

          70. The Plaintiff is an adequate representative of the Classes because his interests do not

conflict with the interests of the Classes, he will fairly and adequately protect the interests of the

Classes, and counsel skilled and experienced in class actions, including TCPA class actions,

represents them.

          71. Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendants and/or their

agents.

          72. The likelihood that individual members of the class will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case.

          73. The Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for the entire Class' membership described above.




                                                 - 10-
           Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 11 of 13




                                           LEGAL CLAIMS

                                        Fint Claim for Relief
                        Violation of the TCPA's Automated Call provisions

          74. The Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

          75. Defendants' calls were made without the prior express consent, or the prior express

written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2); 47 C.F.R. § 64.1200(t)(8).

          76. The Defendants violated the TCPA by (a) using an automatic telephone dialing

system to make calls to cellular telephone numbers without the required consent, or (b) by the

fact that others made those calls on its behalf. See 47 U.S.C. § 227(b).

          77. The Defendants' violations were willful and/or knowing.

          78. The TCPA also authorizes injunctive relief, and the Plaintiff seeks injunctive relief

prohibiting Defendants from calling telephone numbers using a pre-recorded voice, absent an

emergency circumstance.


                                    Second Claim for Relief
                Violation of the TCPA's National Do Not Call Registry Provision

          79. Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          80. Defendants violated the TCPA and the Regulations by making, or having its agent

make, two or more telemarketing calls within a 12-month period on Defendants' behalf to

Plaintiff and the members of the National Do Not Call Registry Class while those persons' phone

numbers were registered on the National Do Not Call Registry.




                                                  - 11 -
           Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 12 of 13




          81. As a result of the Defendant's violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award ofup to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(c)(5).

          82. The Defendants' violations were knowing or willful.


                                            Relief Sought

          WHEREFORE, for themselves and all class members, Plaintiff requests the following

relief:

          A.     Injunctive relief prohibiting Defendants from calling telephone numbers using a

pre-recorded voice, absent an emergency circumstance;

          B.     Because of Defendants' violations of the TCPA, Plaintiff seek for themselves and

the other putative Class members $500 in statutory damages per violation or-where such

regulations were willfully or knowingly violated-up to $1,500 per violation, pursuant to 4 7

u.s.c. § 227(b)(3).
          C.     An order certifying this action to be a proper class action under Federal Rule of

Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding

that Plaintiff are proper representative of the Classes, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Classes;

          D.     Such other relief as the Court deems just and proper.

          Plaintiff requests a jury trial as to all claims of the complaint so triable.




                                                 - 12 -
.   '   ' .          Case 4:20-cv-01345-BSM Document 1 Filed 11/13/20 Page 13 of 13



              Dated: November 13, 2020




                                                Anthony I. Paronich (pro hac vice)
                                                Paronich Law, P.C.
                                                350 Lincoln Street, Suite 2400
                                                Hingham, MA 02043
                                                [o] (617) 485-0018
                                                [f] (508) 318-8100
                                                anthony@paronichlaw.com




                                                 - 13 -
